El Juez Asociad© Señor Wold,
emitió la opinión del tribunal.
Tenemos ante nos la apelación interpuesta contra una resolución disolviendo una orden de entredicho (restraining order) y negándose a expedir un injunction preliminar. Estas controversias fueron señaladas para el 14 de julio de 1930 y resueltas el mismo día. Con anterioridad a esto, la corte dictó una orden suspendiendo todos los casos civiles señalados para julio 14, incluidos en calendario general. Los apelantes no comparecieron en dicho día y se quejan de falta de debido proceso de ley.
Estamos bastante convencidos de que una orden general suspendiendo todos los casos civiles señalados para determi-nado día, no incluye la vista de una moción para disolver un interdicto prohibitorio y la de los méritos de un injunction preliminar propuesto. Por consiguiente, los apelantes de-bieron haber comparecido el 14 de julio.
De todos modos, los demandantes apelantes radicaron una moción de reconsideración sobre la cual fueron oídos ampliamente, y se denegó la reconsideración. La vista de una moción sobre injunction preliminar depende en gran parte de la discreción de la corte sentenciadora, y no se re-*195quiere gran formalidad, siempre que los demandantes ten-gan la oportunidad de ser oídos.
Sobre los méritos del caso, los apelantes no nos conven-cen de que la corte inferior cometió abuso de discreción al negarse a librar el auto de injunction preliminar. Cuestio-nes serias y dudosas de título estaban envueltas. Por ejemplo, dudamos si a un número de compradores pos-teriores podría imputárseles con éxito conocimiento de que una escritura original cuya nulidad se alega fué en realidad simulada. De conformidad con la corte inferior, no baila-mos daños irreparables en el sentido de una corte de equi-dad, si los demandantes se ven compelidos a abandonar la finca por ellos ocupada. El resarcimiento de perjuicios es generalmente una compensación adecuada, y los apelantes no colocan su caso dentro de ninguna excepción.

Bebe confirmarse la resolución a/pelada.